DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Permesang (US 8,607,532) in view of Campbell (US 2011/0006562).
Regarding Claims 1 and 2, Permesang discloses a floor panel comprised of a top sheet 3; a bottom sheet 1 opposite the top sheet; a body 4 comprising a plurality of cells each having a cavity therein, the body situated between the top sheet and the bottom sheet (body 4 is formed of PU foam which inherently includes a multitude of cells (cavities or holes) formed and suspended in the polyurethane); and an interlocking feature 7 that extends outward from the body for slidably engaging an adjacent floor panel (see Fig. 3), wherein the interlocking feature is formed via an outward extension of the bottom sheet beyond the top sheet (see Fig. 3) such that the top sheet is raised with respect to the interlocking feature to create a seat configured for engaging the adjacent floor panel.  Permesang is unclear as if the floor may be used in a passenger vehicle.  Campbell discloses the use of modular floor panel systems which are to be installed in vehicles and connected to the vehicle floor.  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the flooring system of Permesang in a vehicle as taught by Campbell in order to give the vehicle a customizable floor which was easily and quickly installed.
Regarding Claims 3, 4 and 17, Campbell discloses a cellular body wherein the walls are perpendicular to each other and form rows and columns (see Fig. 7).
Regarding claim 5, the bottom of the cells of Campbell are open (or contain holes) which would aid in weight reduction.
Regarding Claims 6, 7, 18 and 19, the interlock of Permesang may extend around the perimeter (see Fig. 1; center piece connected around perimeter), or both side or ends.
Regarding Claim 8, see Permesang, column 4, lines 14-17.
Regarding Claim 9, the panel of Permesang is integrally formed.
Regarding Claim 10, see Fig. 3.
Regarding Claim 11, the angle of the interface seat is merely an obvious matter of design choice for one having ordinary skill in the art depending upon the shape of the floor, strength requirements, gap and fit requirements, and other criteria determined by one having ordinary skill in the art.
Regarding Claims 12 and 13, Campbell discloses a grip surface or a decorative surface 10 on the top.
Regarding Claim 14, the interlock of Permesang restricts vertical motion between panels when assembled.
Regarding Claim 15, the interlocking feature of Permesang is configured to enable relative longitudinal motion to occur between panels of the second set of floor panels and the respective adjacent floor panel (see Fig. 15).
Regarding Claim 16, Permesang additionally discloses that the interlock may be formed of the top sheet extending outwardly of the bottom sheet (see Fig. 15).
Regarding Claim 20, Campbell discloses the use of the panels in a multitude of vehicles.  The use of the panels in an aircraft as opposed to a land vehicle is merely an obvious matter of design choice for one having ordinary skill in the art (see Ciprian US 2008/0302060 for modular flooring for an aircraft).

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612